      Case 3:16-cr-01896-DMS Document 71 Filed 03/08/19 PageID.170 Page 1 of 1




 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4
                        SOUTHERN DISTRICT OF CALIFORNIA
 5

 6 UNITED STATES OF AMERICA,                Case No.: 16-cr-01896-DMS
 7
          v.
 8

 9 DAMASO LOPEZ-SERRANO,                    ORDER
10               Defendant.
11

12        Upon the joint motion of the UNITED STATES OF AMERICA and DAMASO

13 LOPEZ-SERRANO and good cause appearing;
         IT IS HEREBY ORDERED that the status hearing regarding sentencing hearing
14
   presently set for March 12, 2019, at 3:00 p.m. be continued to June 12, 2019, at 3:00 p.m.
15
     Dated: March 8, 2019
16

17

18
19
20

21

22

23

24

25

26

27

28
